Name: 80/798/EEC: Commission Decision of 25 July 1980 on health protection measures with regard to imports of certain fresh meat from the State of Rio Grande do Sul, Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-05

 Avis juridique important|31980D079880/798/EEC: Commission Decision of 25 July 1980 on health protection measures with regard to imports of certain fresh meat from the State of Rio Grande do Sul, Brazil Official Journal L 234 , 05/09/1980 P. 0034****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 26 . 8 . 1978 , P . 29 . ( 4 ) OJ NO L 201 , 9 . 8 . 1979 , P . 34 . COMMISSION DECISION OF 25 JULY 1980 ON HEALTH PROTECTION MEASURES WITH REGARD TO IMPORTS OF CERTAIN FRESH MEAT FROM THE STATE OF RIO GRANDE DO SUL , BRAZIL ( 80/798/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS THE HEALTH CONDITIONS AND HEALTH CERTIFICATES REQUIRED ON IMPORTS OF FRESH MEAT FROM BRAZIL WERE LAID DOWN BY COMMISSION DECISION 78/694/EEC ( 3 ), AS LAST AMENDED BY DECISION 79/690/EEC ( 4 ), NOTABLY ON ACCOUNT OF THE SITUATION WITH REGARD TO FOOT AND MOUTH DISEASE THEN EXISTING IN BRAZIL ; WHEREAS INFORMATION CONCERNING THE SPREAD OF THAT DISEASE IN THE STATE OF RIO GRANDE DO SUL , BRAZIL , HAS REACHED THE COMMISSION ; WHEREAS THE BRAZILIAN AUTHORITIES HAVE CONFIRMED THAT LARGE NUMBERS OF OUTBREAKS HAVE OCCURRED IN THAT STATE AND HAVE INFORMED THE COMMISSION OF MEASURES BEING TAKEN TO REGAIN CONTROL OF THE DISEASE ; WHEREAS THE BRAZILIAN AUTHORITIES HAVE SINCE 13 JUNE 1980 SUSPENDED EXPORTS OF FRESH MEAT OF BOVINE ANIMALS TO CERTAIN MEMBER STATES FROM RIO GRANDE DO SUL ; WHEREAS BY VIRTUE OF TRADE BETWEEN BRAZIL AND THE MEMBER STATES , THE EXISTENCE OF SUCH A SITUATION IS LIABLE TO CONSTITUTE A HAZARD TO COMMUNITY LIVESTOCK ; WHEREAS IT IS APPROPRIATE , CONSEQUENTLY , TO ADOPT FOR THE WHOLE OF THE COMMUNITY PROTECTIVE MEASURES DESIGNED TO OBVIATE SUCH A RISK AND TO APPLY THEM UNTIL SUCH TIME AS PRECISE DETAILS ENABLE THE ABSENCE OF ANY DANGER TO BE ESTABLISHED ; WHEREAS THE SUSPENSION OF IMPORTS OF CERTAIN FRESH MEAT FROM THE STATE OF RIO GRANDE DO SUL , WILL BE REVIEWED IN ACCORDANCE WITH THE CHANGING SITUATION IN RESPECT OF THE DISEASE , AND IN ANY CASE NOT LATER THAN 30 SEPTEMBER 1980 ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE AUTHORIZATION OF IMPORTS OF FRESH MEAT AS REFERRED TO IN ARTICLE 1 ( 1 ) ( A ) AND ( C ) AND ARTICLE 1 A OF DECISION 78/694/EEC FROM THE STATE OF RIO GRANDE DO SUL , BRAZIL IS HEREBY SUSPENDED . ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JULY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT